Opinión disidente del
Juez Asociado Señor Negrón García.
Constituye una nota irónica que hiere nuestra conciencia judicial que hoy la sentencia mayoritaria favorezca al Ledo. Wilfredo A. Géigel, quien —como abogado de Rafael Colón Prieto en el pasado— había asumido una postura totalmente contraria a la actual, a saber, que el Dr. Phillip R. Ark fue negligente cuando le cortó el nervio lingual al recurrido. Parafraseando la clásica aseveración de que jus-ticia tardía no es justicia, resumimos así nuestra insatis-facción: injusticia tardía es doble injusticia.
No podemos suscribir que un cuarto de siglo después, sin fundamentos válidos, se exonere de responsabilidad civil por mala práctica (negligencia) profesional al doctor Ark y al licenciado Géigel. La propia sentencia mayoritaria reconoce que el doctor Ark omitió explicarle a su paciente Colón Prieto el riesgo de una laceración del nervio lingual que conllevaba la extracción de los cuatro cordales bajo anestesia general, infringiendo así el principio de consenti-miento informado; que en efecto, el 10 de noviembre de 1971, el doctor Ark le cercenó a nivel de los cordales el nervio arveolar del lado izquierdo, causándole una insensi-bilidad permanente en la lengua que le ha producido innu-*676merables mordidas y heridas sangrantes, constante sensa-ción de quemazón, incomodidad, mala alimentación, insomnio crónico, depresión y otros daños más; que el doctor Ark fue advertido de la situación ese mismo día y desde ese momento, por más de un año, le ocultó a Colón Prieto la verdadera causa, gravedad y consecuencias de la lesión, demorando así que éste acudiera a tiempo a tratarse con otros especialistas para remediar el daño principal y miti-gar sus males secundarios.
Decimos injusticia doble, pues en virtud de las conclu-siones erróneas mayoritarias, se libera de responsabilidad al licenciado Géigel, aun cuando la sentencia también acepta —con carácter final y firme— que dicho abogado incumplió negligentemente con el principio de información y deber de diligencia en torno al archivo de la demanda original de Colón Prieto contra el doctor Ark presentada el 10 de septiembre de 1973. Caso Civil Núm. 73-3814.
La injusta sentencia mayoritaria relaja los criterios de excelencia profesional médica y legal a unos niveles inimaginables. Según sus parámetros, resulta sumamente difícil, sino imposible, demostrar la responsabilidad de un médico o abogado por impericia o descuido profesional.
Expongamos sucintamente los hechos según el elabo-rado dictamen del Tribunal Superior, Sala de San Juan (Hon. Wilfredo Alicea López, Juez), avalados en una re-flexiva aquilatación y un esmerado análisis de la prueba testifical y documental.
HH
Colón Prieto padecía de cuatro (4) cordales impactados. El 28 de octubre de 1971 el cirujano dental doctor Ark le recomendó operárselos. Fue advertido de que después de la operación tendría un dolor temporal, se iba a hinchar y se pondría trinco, pero que en dos (2) o tres (3) días estaría bien. Colón Prieto accedió.
*677La operación se realizó bajo anestesia general el 10 de noviembre en el hospital La Concepción de Mayagüez. Co-lón Prieto se despertó y recobró totalmente la conciencia a las 4:00 p.m. Tenía dolor en el área de los cordales, estaba muy hinchado, sentía tirantez en la barbilla izquierda y en la cara y sufría una sensación de quemadura en el lado derecho de la lengua. Se levantó, fue al baño y, al mirarse la lengua, se percató de que tenía una laceración en el lado derecho que le ardía mucho y medía como tres cuartos (3) de pulgada de largo.
Esa noche le relató esas dolencias al doctor Ark y le mostró la laceración en la lengua. El doctor Ark le dijo que posiblemente se había mordido la lengua, pero que ello pa-saría; además, le recetó Demerol. Al otro día, Colón Prieto reiteró esas dolencias y el doctor Ark le indicó que con el tiempo desaparecerían.
El 13 de noviembre le dio de alta y para removerle los puntos lo citó a su oficina. Así lo hizo el 17. Durante este período, la inflamación y el dolor en el área de los cordales disminuyeron, pero no el problema de la barbilla y lengua. Tenía la lengua inflamada e insensible, y la herida abierta; al morderse, sangraba. El doctor Ark le dijo que había que esperar. No le recetó ningún medicamento y lo citó para el 30 de noviembre. Entre estas fechas se le alivió la hincha-zón y ya no estaba trinco. Sin embargo, continuó la tirantez e insensibilidad en el lado izquierdo de la barbilla. La mayor molestia y los dolores lo producían la insensibilidad en la lengua, pues se mordía y abría la herida. Para ese en-tonces comenzó a padecer y se le desarrolló un problema serio de insomnio.
El 30, el doctor Ark le recetó cápsulas de Nembutal para dormir y pastillas de Dilantin para el ardor de la lengua. Fijó la cita siguiente para el 14 de diciembre. Subsistieron los mismos problemas: los medicamentos no produjeron ninguna mejoría. Para el 14 de diciembre, el área de los cordales había cicatrizado bien, pero el problema de la len-*678gua persistía. El doctor Ark no le recetó nada y lo citó para el 13 de enero de 1972. El insomnio se le agudizó y des-pertó varias veces con la lengua mordida. Al 13 de enero seguía con la insensibilidad en la lengua. El doctor Ark le recetó Oretin para ver si le ayudaba a crecer el nervio de la mandíbula; para el problema de la lengua no le recetó nada y le dijo que tenía que esperar. La cita para febrero fue cancelada por Colón Prieto y transferida para el 15 de marzo. Esta fue la última cita de Colón Prieto como pa-ciente del doctor Ark. Otra vez le relató el mismo problema de la lengua: insensibilidad con sensación de quemadura. El doctor Ark le dijo que esperara cuatro (4) meses y, si continuaba igual, volviera para cortarle ese pedazo de la lengua. Para ese entonces, el insomnio era crónico y conti-nuaba mordiéndose.(1)
Transcurrieron once (11) meses desde la operación —in-cluyendo los cuatro (4) meses recomendados por el doctor Ark— y Colón Prieto seguía igual. Ante el temor real de que el doctor Ark le cortara un pedazo de la lengua, el 13 de octubre de 1972, por propia iniciativa, acudió donde el dentista(2) Ricardo Pesquera. Luego de realizarle un histo-rial y examinar unas placas que le envió el doctor Ark con una carta explicativa, el 31 de octubre lo refirió al especia-lista, Dr. Max Ramírez de Arellano, cirujano neurológico. El 10 de noviembre —al año exacto de la operación— el doctor Ramírez de Arellano lo examinó y le rindió un in-forme al doctor Pesquera. Días después, el doctor Pesquera le recetó vitamina B-12 y le dijo que no podía hacer nin-guna intervención quirúrgica.
Las vitaminas recetadas por el doctor Pesquera no die-ron resultado. A sugerencias del propio Colón Prieto, el doctor Pesquera lo refirió al Dr. Rafael Longo, neuro-*679cirujano. Éste, en cita de 24 de noviembre, lo examinó y le recetó Protamide y vitaminas B-12; dichos medicamentos no le mejoraron. Después fue evaluado por el neurociru-jano Dr. Nathan Riíkinson, quien le hizo una evaluación neurológica similar a las de los galenos Ramírez de Are-llano y Longo. Le recetó pastillas Mysoline, pero tampoco le dieron resultados positivos.
El doctor Pesquera lo refirió al otorrinolaringólogo Dr. Juan H. Font, quien le recetó Noctec y Tegretal, sin éxito.
Para el 12 de julio de 1973, el doctor Pesquera le hizo cita con el Dr. Carlos Valls, cirujano oral, quien lo examinó pero no le recetó. El 26 de septiembre de 1973 visitó al Dr. Marcos A. Dones, cirujano oral en el Hospital Presbiteriano. Dicho médico llegó a la conclusión de que con cirugía no había nada que hacer. Le recetó Kemplex en inyecciones, pero tampoco dieron resultado positivo.
Para 1974, el doctor Pesquera y el señor Colón Prieto concluyeron que habían agotado todas las alternativas en Puerto Rico y decidieron acudir a otros profesionales en Estados Unidos.(3) Después de veinticinco (25) años de la *680operación y de haber consultado a muchos médicos, incluso cirujanos orales, el problema de la lengua persiste y ha desarrollado una fibrosidad.
Antes de la operación, Colón Prieto y su esposa Nilda González Casañas llevaban una vida normal, compartían la misma habitación, salían con amistades, pasaban fines de semana en San Juan con sus familiares, iban al teatro en San Juan, etc. Luego de la operación, el matrimonio ya no comparte la misma habitación, pues duermen en camas separadas por el problema del insomnio. Consume los ali-mentos solo para no distraerse y morderse la lengua. Se levanta y desayuna tarde, se siente de mal humor, se pone violento, aborrecido, sus hijos le molestan, han surgido problemas y disgustos en su casa, ya no comparten socialmente. Los viajes a San Juan se acabaron; hay tris-teza en el hogar; no hay la unión y paz familiar de antes.
II
Distinto al criterio mayoritario, la responsabilidad pro-fesional del doctor Ark y, en consecuencia, del licenciado Géigel, se impone según tres (3) fundamentos distintos y separables. Expongámoslos.
A. Falta de consentimiento informado
Correctamente la sentencia mayoritaria concluye que la prueba enmendó las alegaciones de la demanda al respecto. Sentencia, págs. 669-671. Además, que se demos-*681tró que el doctor Ark no le reveló a Colón Prieto la existen-cia del riesgo de que durante la extracción podía cercenarle el nervio lingual, a pesar de que dicho riesgo era comple-tamente previsible y la buena práctica prevaleciente profe-sional así lo exigía. “Dicha omisión constituyó una viola-ción a las normas de consentimiento informado.” íd., pág. 671.
Sin embargo, la sentencia mayoritaria resuelve que Co-lón Prieto no demostró causalidad. Aduce que tenía que presentar prueba de cómo se hubiera afectado su decisión de haber conocido el riesgo, cosa que no hizo. Sentencia, pág. 673-674. Discrepamos.
Sobre este extremo, debemos aclarar que los autos ori-ginales del caso inicial (Caso Civil Núm. 73-3814, Colón Prieto v. Ark) fueron objeto de discusión en conferencia con antelación al juicio en el caso que ahora nos ocupa, Caso Civil Núm. 79-2460, Colón Prieto v. Géigel. Ésta fue cele-brada por los abogados el 6 de abril de 1981; conforme a su Acta, éstos convinieron la admisibilidad de aquellos autos originales, “incluyendo interrogatorios y admisiones”. Sub-siguientemente, durante el juicio el 4 de marzo de 1987, presentaron formalmente esos autos originales en evidencia. Exhibit I, ambas partes. Entre los interrogato-rios aludidos, cabe destacar la contestación Núm. 37 de Colón Prieto, en la cual —luego de reiterar que el doctor Ark no le advirtió que la remoción de los cordales podía ocasionarle un daño al.nervio— consignó que de haberlo hecho, “nunca me hubiese decidido a operarme en ese mismo momento, al contrario, le hubiese pedido tiempo al Dr. Ark para considerarlo y hubiese acudido a otros especialistas. Es obvio que de haberme advertido de que él podía ocasionarme una lesión de tales consecuencias, yo nunca me hubiese operado de los cordales con el Dr. Ark”. A.O., pág. 69.
Es incorrecta, pues, la conclusión mayoritaria sobre au-sencia de esa prueba. Al amparo de los lineamientos juris-*682prudenciales recogidos en Sepulveda de Arrieta v. Barreto, 137 D.P.R. 735 (1994), se demostró satisfactoriamente el elemento de “causalidad adecuada” entre la omisión infor-mativa del doctor Ark y el daño sufrido por la falta de con-sentimiento informado de Colón Prieto.
B. Negligencia durante la operación
En cuanto a la operación en sí, la sentencia mayoritaria sostiene que Colón Prieto “no aport[ó] la evidencia necesa-ria para probar que el doctor Ark incurrió en negligencia al extraerle los cordales ...” Sentencia, pág. 673. Inmediata-mente afirma que, “[tjampoco surgen circunstancias que nos permitan obviar la presentación de evidencia sobre la negligencia del doctor Ark”. (Enfasis suplido.) Id. Ambas conclusiones son totalmente erróneas.
Primero, la mayoría ignora el testimonio no contradicho del cualificado perito neurólogo Dr. Boris Rojas Rodríguez, quien contundentemente estableció que el evento que con mayor probabilidad causó la lesión al nervio arveolar fue “la cirugía de los cordales”. T.E., págs. 90-92, 154-156 y 159. Dicho perito descartó, por ser físicamente imposible —“esto es increíble”— la versión de mordida autoinfligida, que fue promovida desde el principio por el doctor Ark. Como explicó el doctor Rojas Rodríguez, por estar el nervio lingual atrás, “tendría que morderse un sitio que ningún ser humano podía morderse”. T.E., pág. 172.
Esa prueba, unida al testimonio pericial del doctor Martin Stern (T.E., pág. 239) —que le mereció entero crédito al ilustrado tribunal de instancia— estableció concluyente-mente que toda la sintomatología que ha aquejado a Colón Prieto desde la operación provino de la laceración de la lengua ocasionada por las manos del doctor Ark mientras le extraía los cordales bajo anestesia general.
La sentencia mayoritaria trata de refutar esta realidad enfatizando que, en su testimonio, el doctor Martin Stern contestó que la laceración “podía ocurrir aun en las manos *683más expertas”. T.E., págs. 242, 243 y 269. El argumento no es persuasivo. Olvida que aun las manos “más expertas” de un cirujano pueden ser descuidadas y, ciertamente, no se probó que las del doctor Ark tuvieran aquellas cualidades.
Nuestra jurisprudencia sobre la impericia médica sólo exige que el actor demuestre, mediante preponderancia de la prueba, que la conducta negligente del demandado fue el factor que con mayor probabilidad causó el daño. Castro Ortiz v. Mun. de Carolina, 134 D.P.R. 783 (1993); Pagán Rivera v. Mun. de Vega Alta, 127 D.P.R. 538 (1990); Torres Ortiz v. Plá, 123 D.P.R. 637 (1989); Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 740 (1984); Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 745 (1983). Colón Prieto satisfizo esta medida (“test”) y probó la negligencia durante la operación.
Segundo, reconocemos que el aquí directamente deman-dado es el licenciado Géigel, y Colón Prieto tiene que pro-bar que tenía una causa de acción válida contra el doctor Ark, malograda por la negligencia del licenciado Géigel.
... Esta exigencia peculiar, de perfiles propios, denominada por los tratadistas “un caso dentro del caso” significa que “el cliente debe establecer que él debió ganar el primer caso como paso previo para ganar el segundo”. J. Wade, [The Attorney’s Liability for Negligence, en T.G. Roady y W.R. Andersen, Professional Negligence, Tennessee, Vanderbilt U.] Press, 1960, pág. 231.
La necesidad de litigar el caso previo alegadamente frustrado para abrir las puertas al segundo implica ventilar todos los puntos y elementos clásicos de un proceso ordinario, con la única variante que, de hallarse probada la causa original, no podrá exigirse de la parte culposa resarcimiento. Simplemente habrá terminado el prólogo del proceso para entonces comenzar la segunda etapa e intentar establecer la responsabilidad del abogado. Colón Prieto v. Géigel, 115 D.P.R. 232, 242-243 (1984).
La justicia es una avenida en dos (2) direcciones. Del mismo modo que el licenciado Géigel presentó numerosas defensas que propiamente correspondían al doctor Ark *684—precisamente adujo que la demanda original contra el doctor Ark estaba prescrita, planteamiento resuelto en su contra en Colón Prieto v. Géigel, supra— en recta lógica Colón Prieto pudo beneficiarse y el ilustrado tribunal de instancia justicieramente aplicar al caso de autos la doc-trina de “res ipsa loquitur”.(4) Expongamos sus contornos.
Como regla general, corresponde a todo demandante probar la actuación negligente de un médico demandado. La doctrina res ipsa loquitur, por excepción, traslada el peso de la prueba al médico, quien entonces debe demos-trar que no actuó de forma negligente. “[DJispone que una vez el demandante establece los hechos que justifican su aplicación queda relevado de probar la negligencia del de-mandado, surgiendo en su lugar una inferencia permisible que pasa al demandado el peso de continuar con la prueba, quien debe demostrar que empleó el debido cuidado.” H. Brau del ibro, Daños y perjuicios extracontractuales de Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 395-396.
Su aplicación requiere establecer los requisitos siguien-tes: (1) la existencia y las circunstancias según las cuales se produjo un daño; (2) que éste no ocurra en el curso or-dinario de los eventos a no ser por la negligencia de otra persona que tenga el control exclusivo de la causa del daño; (3) que circunstancialmente pueda inferirse de forma razo-nable que, de no haber sido por la negligencia del deman-dado, el daño no hubiese ocurrido; (4) la prueba pericial *685para demostrar las causas del daño está bajo el control del demandado; (5) el daño no debe ocurrir por acción volunta-ria del demandante, y (6) la inexistencia de otra causa probable del daño de la cual pueda inferirse que no hubo ne-gligencia por parte del demandado. Soc. de Gananciales, etc. v. Presbyterian Hosp., 88 D.P.R. 391 (1963); Hermida v. Feliciano, 62 D.P.R. 55 (1943). Véanse: Vda. de Torres v. Womble, 99 D.P.R. 859 (1971); Ramos Orengo v. La Capital, 88 D.P.R. 315 (1963). Este último caso ejemplariza las si-tuaciones específicas siguientes que no requieren prueba pericial para invocarla: (1) objetos dejados dentro del cuerpo; (2) daño causado a una parte sana del cuerpo; (3) remoción de una parte sana del cuerpo, y (4) dientes deja-dos por la tráquea del paciente, entre otros. J. Cuevas Se-garra, Res Ipsa Loquitur y los casos de impericia médica, 7 (Núm. 3) Forum 22-23 (julio-septiembre 1991).
Bajo este sucinto análisis, el caso de autos es uno clásico al cual le aplica la doctrina res ipsa loquitur. Primero, Co-lón Prieto sufrió un daño: la cortadura del nervio lingual que le insensibilizó la lengua y causó que se la mordiera y lacerara. Esta laceración le produjo una sensación de ardor y tirantez en la lengua, y otras lesiones posteriores. Antes de la operación, su lengua y sensibilidad era normales. In-discutiblemente, el daño lo produjo el doctor Ark al extraer los cordales: le cortó el nervio durante la intervención. Segundo, aunque probable, la cortadura de dicho nervio es un evento que ordinariamente no sucede (ni debe suceder) en una operación de cordales. En vista de que el daño ocurrió durante la operación, estando Colón Prieto anestesiado, el doctor Ark tenía el control exclusivo de la situación. Ter-cero, si el doctor Ark no hubiese cortado el nervio lingual, el paciente no se hubiese mordido ni lacerado la lengua. Cuarto, Colón Prieto en nada contribuyó al daño, pues se encontraba anestesiado. Aunque después, al morderse se laceró la lengua; esto fue en reacción al daño inicial ocasio-nado por el médico al darle muerte al nervio. Es decir, *686cuando Colón Prieto se mordió la lengua, el daño ya existía.
En virtud de la doctrina de res ipsa loquitur, se activó una inferencia de negligencia del doctor Ark. Para reba-tirla tenía que presentar prueba para establecer que actuó con el debido cuidado y demostrar que la laceración y de-más lesiones no fueron causadas por haberle cortado el nervio de la lengua a Colón Prieto. No lo hizo; el daño habla por sí solo y su negligencia es incuestionable.
C. Negligencia post operatoria
Aparte de haberse probado la negligencia durante la ex-tracción —por el testimonio pericial directo y la aplicación de la doctrina de res ipsa loquitur— la sentencia mayori-taria acepta que posteriormente el doctor Ark se apartó de las normas exigentes a los dentistas al nunca indicarle a Colón Prieto que le había lacerado el nervio lingual y que debía visitar a un neurocirujano. Sentencia, pág. 13. Aun así, nuevamente lo eximen de responsabilidad al amparo de la tesis de que no estableció un nexo de causalidad entre dicha negligencia y los daños que sufrió y continúa sufriendo. La mayoría se fundamenta en que la prueba de-mostró que la práctica médica es esperar de seis (6) a un (1) año antes de intentar reparar un nervio lingual y Colón Prieto, por su cuenta, visitó a un especialista “dentro de este período”. Id., pág. 674. Incide otra vez.
Primero, el perito, doctor Martin Stern, aclaró que el término de seis (6) a un (1) año era “un tiempo límite”. O sea, “sería el tiempo ideal para reparar el nervio, pero hasta este tiempo era apropiado observar al paciente”. T.E., págs. 246-247.
Así aclarado, quedó demostrado que desde el principio el doctor Ark ocultó a Colón Prieto la verdadera causa de la laceración: su propio descuido. Durante los primeros cua-tro (4) meses le dijo que los síntomas eran “normales”. Pa-sados esos cuatro (4) meses, le informó que esperara cuatro *687(4) más y le advirtió la posibilidad de cortarle un pedazo de la lengua. Atemorizado, Colón Prieto decidió acudir donde el dentista doctor Pesquera a los once (11) meses de la operación. Todavía el doctor Ark, en su carta de 19 de oc-tubre de 1972 —once (11) meses después de la operación— al remitirle al doctor Pesquera las placas de Rayos X, con-tinuaba insistiendo en su increíble versión de que “en el salón de recuperación el paciente [Colón Prieto] aparente-mente se mordió el área anterior derecha de la lengua”. (Traducción nuestra y énfasis en el original.)
Ante esta situación, el doctor Pesquera, que no era un especialista, prudencialmente lo refirió al neurocirujano Ramírez de Arellano el 10 de noviembre de 1972, o sea, al año exacto de la operación.
Con vista a esta cronología, ¿cómo puede la mayoría premiar la omisión (por no decir mentira) del doctor Ark y concluir que no existe causalidad en los daños posteriores que aquejan a Colón Prieto?
Dieciocho (18) años después, el 17 de diciembre de 1990, en su testimonio judicial —no obstante existir un consenso unánime en contrario de múltiples especialistas en y fuera de Puerto Rico— reiteraba lo imposible: que el corté de nervio no fue con sus manos durante la operación, sino resultado de una mordida autoinfligida. T.E., págs. 125-126.
III
En resumen, el tribunal a quo determinó que el doctor Ark, como dentista, incurrió en impericia profesional y causó un daño que hubiese justificado la imposición de res-ponsabilidad civil. Correctamente expuso que el Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, impone a los odon-tólogos un deber profesional idéntico al resto de la clase médica en general, lo cual conlleva ofrecer aquella aten-ción que, a la luz de los medios modernos de comunicación *688y de conocimiento de la ciencia, satisface las exigencias que la profesión reconoce para el tratamiento de padecimientos similares. Medina Santiago v. Vélez, 120 D.P.R. 380 (1988). Coincidimos plenamente. Al tribunal de instancia también le mereció entero crédito la prueba ofrecida por Colón Prieto de que todos sus padecimientos se han debido a la laceración de la lengua por el doctor Ark. Este, luego de ampararse en la confianza depositádale, atribuyó tal lace-ración a un imposible: una mordida autoinfligida que even-tualmente sanaría. No fue así. Esa demora produjo, in-cluso, la advertencia de que sería necesario cortarle un pedazo de lengua.

No existen fundamentos válidos para variar la conclu-sión de la ilustrada sala sentenciadora de que el doctor Ark incurrió en un acto de impericia que generó, a su vez, una causa de acción meritoria a favor de Colón Prieto, y por ende, el licenciado Géigel es responsable.

IV
Finalmente, los argumentos del licenciado Géigel en torno al señalamiento de error —evaluación en sesenta mil dólares ($60,000), más intereses, de los padecimientos de Colón Prieto y su esposa Nilda— no ameritan una mayor consideración. Si acaso, el ilustrado tribunal de instancia los estimó moderadamente.
La discusión que hace en el último señalamiento denota precisamente la temeridad que justificó la condena de ocho mil dólares ($8,000) por honorarios de abogado.(5) Basta con señalar el lento y costoso peregrinaje judicial de Colón Prieto, que incluye el recurso de revisión de 1984 y la dilucidación en sus méritos, con prueba testifical y pericial, *689de “dos (2) casos”: el primero para demostrar la mala prác-tica del doctor Ark y, el segundo, la del licenciado Géigel.
Como abogado, el licenciado Géigel tenía conocimiento del estado de derecho al celebrarse las vistas del caso en su fondo —8 y 9 de septiembre, 15 y 17 de diciembre de 1987 y 2 de marzo de 1988— que culminaron con la justiciera y balanceada sentencia del tribunal de primera instancia. No puede ahora quejarse.

Es lamentable que la mayoría, infundada e injustifica-damente, la revoque.


 Debido a este problema de salud y a los insomnios, Colón Prieto asistió poco al trabajo. Ello generó fricciones con su socio, quien le dijo que no volviera a trabajar.


 La evidencia en autos identifica al doctor Pesquera simplemente como den-tista, no especialista.


s) El primero fue el Dr. Alex M. Mohnac, Jefe del Departamento de Medicina Dental de la Universidad de Temple. Fue examinado el 14 de abril de 1974 por el doctor Mohnac y tres (3) médicos más. Le recetó Mincoplex y le prescribió un trata-miento por dos (2) meses, pero no le dio resultados positivos. Después, el doctor Pesquera le consiguió una cita con el Dr. Donald Mulder, Presidente de Staff, Clínica Mayo de Nueva York, para el 6 desmayo de 1975. El doctor Mulder lo refirió al Dr. Stanley Lovestedt, cirujano oral. Este lo examinó y no le recetó nada porque halló que no había forma alguna de corregir su condición de la lengua. El 9 de mayo el doctor Mulder concluyó que no había medicina ni cirugía alguna correctiva.
Nuevamente, Colón Prieto obtuvo una cita con el Dr. Eugene D. Lyon, Jefe de Departamento, Hospital John Hopkins, para el 30 de mayo de 1975. En el ínterin, el 9 de abril de 1975 el doctor Valls le recetó vitamina C, pastillas para dormir y Valium. En la cita con el doctor Lyon, le tomaron placas y un examen previo; éste coincidió con los médicos anteriores y no le recetó nada.
Subsiguientemente, vio al Dr. Walter Guralenick, cirujano oral el 9 de junio de 1975 en el Massachussets General Hospital, Boston. Llegó a las mismas conclusiones. También recibió tratamientos el 4, 5, 11 y 12 de junio de 1975, sin mejoría, en el Departamento de Acupuntura del Hospital de Filadelfia.
En 1976 el doctor Pesquera consultó el caso con otros cirujanos orales promi-nentes: doctor Spatz, Jefe del Departamento de Medicina Dental de la Universidad de Pittsburg, Dr. Daniel E. Waite, cirujano oral en la Universidad de Minnesota, y Dr. Wendell E. Bell, cirujano oral en la Universidad de Texas. Todos contestaron; los resultados fueron negativos.
*680En 1978, Colón Prieto fue a la Clínica Mayo y fue examinado por el doctor Lofler, cirujano oral. Le dijo que no podía hacer nada. En 1985 volvió a dicha Clínica, y el Dr. Don Tollman le indicó que nada podía hacerse. Consultó, además, al doctor Hoffman en dicha clínica y éste lo refirió al Pain Center. Fue hospitalizado en el Sleep Disorder Center del Hospital Saint Mary, bajo el cuidado del Dr. Richard Son. Le recetó Pretictelina, sin resultado. También fue referido al Departamento de Sicología y atendido por el Sicólogo Schwartz, cuyo tratamiento tampoco le dio resultado.
En Puerto Rico, el doctor Mercado le recetó Dilantin para el problema de la lengua, pero no le alivió el dolor. En noviembre de 1985 fue a Nueva York y se entrevistó con el Dr. Martin Stern, Jefe de Cirugía Oral en la Universidad de Nueva York.


 En su elaborada sentencia, dicho foro concluyó:
“La prueba que le mereció entero crédito al Tribunal demuestra que toda la sintomatología de que se queja el demandante le proviene de la laceración de la lengua y que ésta se la ocasionó el doctor Ark mientras le extraía los cordales. Si al llevar a cabo dicha extracción el doctor Ark le ocasionó al demandante la referida laceración, evidentemente que no ejerció el grado de cuidado, las destrezas y previsio-nes que la operación requería, pues no es usual que en operaciones de tal naturaleza se ocasionen lesiones al nervio lingual. La prueba aportada por la parte demandante, que no fue desmentida ni impugnada por la parte demandada, demuestra que en operaciones de los cordales no son frecuentes las lesiones al nervio lingual. Es decir, la falta de cuidado del Dr. Ark fue tan evidente, que la misma es suficiente para inferir que incurrió en negligencia mientras llevaba a cabo la extracción de los cordales.” (Énfasis suplido.) Sentencia final, pág. 18.


 Ramos Báez v. Bossolo López, 143 D.P.R. 567 (1997); Méndez v. Morales, 142 D.P.R. 26 (1996); Oliveras, Inc. v. Universal Ins. Co., 141 D.P.R. 900 (1996); Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990), y casos allí citados.